IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

RYSZARD BIALACH, II,
Appellant,

v. C.A. No. Nl7A-02-002 CEB
LEMONS & CAPERS and
UNEMPLOYMENT INSURANCE
APPEAL BOARD,

Appellees.

Submitted: June 9, 2017
Decided: September 7, 2017

ORDER
Upon Consideration of Appeal ji'om

T he Unemployment Insurance Appeal Boara'.
AFFIRMED.

This 7th day of September, 2017, upon consideration of the pro se appeal of
Ryszard Bialach from the decision of the Unemployment Insurance Appeal Board,
it appears that:

l. Claimant Worked at Capers & Lemons (“Employer”) as a fryer cook for
several Weeks in October 2016. He quit the job, claiming various Workplace
grievances that forced his resignation We might dive a little deeper into the

allegations, but this case is resolved by a procedural default and We may summarily

dispose of the matter on that basis.

2. Claimant filed for unemployment benefits and Employer duly responded
With the reasons Why the termination Was appropriate. On November 23, 2016, the
Claims Deputy found that based on the available information, the Claimant Was not
entitled to benefits. That decision Was mailed to the Claimant, Who on November
30, promptly and timely filed his appeal of the decision.

3. There Was a hearing before an Appeals Referee at the Division of
Unemployment Insurance Appeals. The Appeals Referee took testimony from both
sides and, on December 15, 2015, issued her decision denying relief to Claimant.
Claimant again promptly and timely appealed this decision.

4. Notice of a hearing before the Unemployment Insurance Appeals Board
Was duly sent to Claimant on December 20, notifying him of a hearing on January
18, 2017. Claimant failed to appear for that hearing and his appeal Was dismissed

5 . The final matter to come to the Appeals Board Was a handwritten note from
Claimant stating that he “Was unable to attend my Appeal hearing due to class.” He
explained that he is now enrolled in school and had classes on the day of the hearing
Claimant had not requested a postponement of his hearing and the Board exercised
its discretion to deny relief. This appeal followed.

6. The Claimant’s papers on appeal do not raise any substantial issue about
Why the Board abused its discretion in denying his untimely request for a

postponement of his hearing. Rather, it is a continuation of his grievances

concerning his treatment while employed Those issues are not properly before the
Court. The only issue before me is whether the Board fairly and appropriately
exercised its discretion in dismissing his appeal when he failed to appear at his
hearing. When a claimant fails to press a claim before the unemployment
administrative process, the Board is fully empowered to enforce the procedural
default and deny the claim. The Court has no jurisdiction to entertain Claimant’s
employment grievances as he has failed to exhaust his administrative remedies. 1
Accordingly, the decision of the Board is AFFIRMED.
M

Judge Charles E. Bd§,t»l'ér\\j

 

1 See, e.g., Beckett v. Mountaire Farms of Delmarva, 2011 WL 1260096 (Del. Super. Feb. 8,
2011); Morales v. Red Oak Health Care Mgmt. Tilton Terrace, 2008 WL 1726051 (Del. Super.
Mar. 25, 2008); Patterson v. Peninsula Oil, 1994 WL 89802 (Del. Super. Feb. 8, 1994).